Case 1:10-cv-06950-AT-RWL Document 1166 Filed 04/06/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LH. CRISTINA CHEN-OSTER; SHANNA
ORLICH; ALLISON GAMBA; and MARY
DE LUIS,

Plaintiffs, Case No.: 10 Civ. 6950 (AT) (RWL)
\

GOLDMAN, SACHS & CO, and THE
GOLDMAN SACHS GROUP, INC.,

Defendants.

 

STIPULATION OF VOLUNTARY DISMISSAL

Christine Benson (also known as Christine Schwartzstein), Plaintiffs, and Defendants
hereby agree and stipulate to the following:

WHEREAS, a Court-approved Notice in this action was distributed to Class members by
US. mail and e-mail on November 14, 2018, and the 45-day period to opt out of the Class
concluded on January 14, 2019;

WHEREAS, Christine Benson did not timely exercise her option to opt out prior to the
January 14, 2019 deadline, but contacted Class Counsel following the opt-out deadline to request
that she be permitted to opt out late due to her individual circumstances;

WHEREAS, Plaintiffs take the position that Ms. Benson is a Class member;

WHEREAS, Defendants take the position that Ms, Benson is excluded from the class
without the need for a stipulation of dismissal:

WHEREAS. Plaintiffs and Defendants have conferred and agree due to these individual

circumstances not lo object lo Ms Benson's request;
Case 1:10-cv-06950-AT-RWL Document 1166 Filed 04/06/21 Page 2 of 3

WHEREAS, Plaintiffs and Defendants agree that this stipulation has no impact regarding

individuals other than Christine Benson, and the parties reserve all objections and arguments

with respect to any other untimely requests by Class members to opt out of this action,

NOW, THEREFORE, Christine Benson, Plaintiffs, and Defendants stipulate and agree

that due to her individual circumstances, Christine Benson hereby opts out of the Class in this

action.

5 2

Christine Benson

/s/ Adam T. Klein

Adam T. Klein

Cara E. Greene

Melissa L. Stewart

OUTTEN & GOLDEN LLP
685 Third Avenue, 25th Floor
New York, New York 10017
Telephone: (212) 245-1000
Facsimile: (646) 509-2060

Paul W. Mollica

161 North Clark Street, Suite 4700
Chicago Illinois 60601
Telephone: (212) 809-7010
Facsimile: (312) 809-7011

Kelly M. Dermody (admitted pro hac vice)

Anne B. Shaver (admitted pro hac vice)

Tiseme G. Zegeye

LIEFF CABRASER HEIMANN &
BERNSTEIN, LLP

275 Battery Street, 29th Floor

San Francisco, California 94111-3339

Telephone: (415) 956-1000

Facsimile: (415) 956-1008

4)6 (2!

v

Date

/s/ Ann-Elizabeth Ostrager

Robert J. Giuffra, Jr.

Sharon L. Nelles

Ann-Elizabeth Ostrager

Hilary M. Williams

Joshua S. Levy

SULLIVAN & CROMWELL LLP
125 Broad Street

New York, New York 10004
Telephone: (212) 558-4000
Facsimile: (212) 558-3588

Amanda Flug Davidoff

Elizabeth A. Cassady

SULLIVAN & CROMWELL LLP

1700 New York Avenue, N.W. Suite 700
Washington, District of Columbia
20006-5215

Telephone: (202) 956-7500

Barbara B. Brown (admitted pro hac vice)
Carson H. Sullivan (admitted pro hac vice)
PAUL HASTINGS LLP

875 15th Street, NW

Washington, DC 20005
Case 1:10-cv-06950-AT-RWL Document 1166 Filed 04/06/21 Page 3 of 3

Telephone: (202) 551-1700
Rachel Geman

250 Hudson Street, 8th Floor Patrick W. Shea

New York, New York 10013-1413 PAUL HASTINGS LLP
Telephone: (212) 355-9500 200 Park Avenue
Facsimile: (212) 355-9592 - New York, NY 10166

Telephone: (212) 318-6405

Attorneys for Plaintiffs Attorneys for Defendants
